EXHIBIT 10.1

November 28, 2007

VIA EMAIL & FEDERAL EXPRESS

Mr. Christopher Anzalone

4955 Linnean Ave, NW

Washington, DC 20008

Dear Chris,

I am pleased to offer you full-time employment as the President and CEO of
Arrowhead Research Corporation (“Arrowhead”) under the following terms:

 

  1. You will report to the Board of Directors of Arrowhead and will have such
duties and responsibilities as are typically associated with being the President
and CEO of a publicly traded company.

 

  2. Upon joining the Company, a recommendation will be made to the Board of
Directors for you to become a member of the Board of Directors.

 

  3. Your gross base salary will be $7,692 per week (which equates to $400,000
per year). Arrowhead’s payroll is paid on a bi-weekly basis. It is expected that
your start date will be on or before December 1, 2007 unless mutually agreed by
both parties to a later date. The Company will withhold all applicable taxes and
voluntary deductions in accordance with its normal procedures. You will be
eligible for salary review based upon merit on an annual basis, commencing
December 1, 2008. You will be eligible to receive bonuses, based on performance
of the Company and individual performance objectives. All bonus objectives will
be determined prior to the start of each fiscal year. Bonus objectives for the
current fiscal year will be determined by January 1, 2008.

 

  4. A recommendation will be made to the Board of Directors for the grant of an
option to purchase 2,000,000 shares of Arrowhead common stock. The recommended
vesting will be as follows: 250,000 shares vesting on the six month anniversary
of your date of hire and 41,667 vesting on the first of each month in 42
successive equal installments thereafter. The option strike price will be at the
fair market value of the common stock of Arrowhead on the later of your date of
grant or your date of hire. The option will be granted outside Arrowhead’s
existing stock option plans.

 



--------------------------------------------------------------------------------

  5. You will be eligible to participate in the various employee benefit plans
and programs offered by Arrowhead (health, dental, life, and disability
insurance and Arrowhead’s 401(k) Plan) in accordance with the provisions of
those plans and programs. A benefit summary is attached. The Company will
provide you with its normal short and long term disability programs and will pay
premiums during your employment period to bring your total life insurance
benefit to $2 million for the benefit of your assigned beneficiaries. The
obligation to provide additional life insurance beyond Arrowhead’s standard
plans will expire ten years from your date of hire.

 

  6. Your employment relationship is “at will”, subject to the satisfaction of
management of Arrowhead, which means that either you or Arrowhead may terminate
your employment at any time and for any reason or for no reason with or without
notice. During the term of your employment with the Company, if your employment
is terminated by the Board of Directors without cause, the Company will provide
to you 12 months of base salary and benefits.

 

  7. In order to provide funds for the transition of you and your family to the
Pasadena area, the Company will reimburse you for up to $100,000 in relocation
expenses upon the presentation of receipts.

 

  8. This offer is contingent upon the satisfactory outcome of a background
check.

 

  9. All other matters concerning your employment which are not specifically
described in this offer letter shall be in accordance with Arrowhead’s standard
practices and procedures.

Your offer is also contingent upon (1) signing the Arrowhead, At-Will,
Confidential Information and Invention Assignment Agreement (modified for the
Severance Agreement noted above), and (2) agreeing to abide by the Arrowhead
Research Code of Corporate Conduct and Insider Trading Policy, (3) establishing
your identity and authorization to work as required by the Immigration Reform
and Control Act of 1986 and (4) acceptance of the offer by November 30, 2007,
and commencing your duties as President and CEO not later than December 1, 2007.
The applicable documents are attached for your review. These documents must be
accepted, signed and/or completed on your first day of work with Arrowhead.

Signing below will signify your acceptance of this offer of employment. This
offer letter contains the entire agreement and understanding between you and
Arrowhead and supersedes any prior or contemporaneous agreements,
understandings, communications, offers, representations, warranties, or
commitments by or on behalf of Arrowhead (either oral or written). The terms of
your employment may, in the future, be amended but only in writing, signed by
you and signed by a duly authorized officer on behalf of Arrowhead.

After you begin your responsibilities as President and CEO, our counsel and
Compensation Committee will work with you in good faith to draft and execute a
mutually agreeable employment contract that will include the terms described in
this letter.

In the event a dispute does arise, this letter, including the validity,
interpretation, construction and performance of this letter, shall be governed
by and construed in accordance with the substantive laws of the State of
California. Jurisdiction for resolution of any disputes shall be solely in
California.

 



--------------------------------------------------------------------------------

If these terms are agreeable to you, please sign and date the letter in the
appropriate space at the bottom and return it to Arrowhead. We hope you accept
our offer and look forward to your joining the Arrowhead team.

 

Sincerely, /s/ R. Bruce Stewart

R. Bruce Stewart

Chief Executive Officer

ACCEPTED: /s/ Christopher Anzalone Christopher Anzalone

 

 

 

 

 

 